     Case 2:19-cv-00496 Document 49 Filed 05/14/20 Page 1 of 4 PageID #: 453



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION


CATHY WILLIAMS,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:19-cv-00496

WEST VIRGINIA DIVISION
OF CORRECTIONS, et al.,

                              Defendants.



                                             ORDER


       Pending before the Court is Plaintiff Cathy Williams’ (“Plaintiff”) unopposed Motion to

Reconsider. (ECF No. 30.) For the reasons that follow, the motion is DENIED.

       Plaintiff initiated this action after purportedly sustaining injuries while in the custody of

the West Virginia Division of Corrections (“WVDOC”) at the Lakin Correctional Center. (ECF

No. 1-2 at ¶ 1.) Wexford Health Sources, Inc. (“Wexford”) is a third-party contractor that

provides health services for the WVDOC. (Id. ¶ 3.) In her Amended Complaint, Plaintiff

contends that while a Wexford employee was moving her with a Hoyer lift, the attached sling

broke and caused injuries to her femur and hip. (Id. at ¶¶ 1, 6, 13.)

       On February 13, 2020, this Court entered a Memorandum Opinion and Order, granting in

part and denying in part a motion to dismiss filed by Wexford, and Wexford Employees, Craig

Smith, Paula Tomlin, and Heidi Beegle (collectively, “Wexford Defendants”). (See ECF No. 29.)

Pertinent here, the Memorandum Opinion and Order dismissed Plaintiff’s premises liability claim
    Case 2:19-cv-00496 Document 49 Filed 05/14/20 Page 2 of 4 PageID #: 454



under Count VI of the Amended Complaint for failure to state a claim upon which relief can be

granted. Wexford Defendants argued that Plaintiff’s assertion that Wexford Defendants had a

duty to maintain the premises and the equipment at issue is conclusory. They further argued that

this allegation was inadequate to state a claim in light of Plaintiff’s admissions that the WVDOC

owned the equipment and was responsible for procuring and paying for all equipment and

replacement parts used in its facilities. (ECF No. 9 at 16.)

       This Court applied the West Virginia Supreme Court’s ruling in Conley v. Stollings, 679

S.E.2d 594, 598 (W. Va. 2009). There, the court held that “a defendant [generally] cannot be held

liable for a defective or dangerous condition of property which it does not own, possess or control.”

(ECF No. 29.) While acknowledging the claim that Wexford was “responsible for maintaining

the premises . . . as well as the equipment used to lift and move plaintiff,” (ECF No. 1-2 at ¶ 3),

the Court found that this assertion failed to plausibly allege a duty given other admissions

contained in the Amended Complaint and the documents attached thereto.

       Specifically, the Amended Complaint alleges that the WVDOC owns the property and the

Hoyer lift, not the Wexford Defendants. (Id. ¶ 43.) The Amended Complaint also cites to emails

attached to the pleading and claims that “the WVDOC was responsible for paying for and/or

procuring a new sling” but the “WVDOC failed to do so.” (Id.) Indeed, the correspondence

corroborates this allegation and shows that while Wexford Defendants may have been responsible

for informing the WVDOC about the need for repairs, ultimately, the WVDOC was obligated to

procure and pay for replacement parts and equipment.            (Id. at 11–12.)    Having properly

considered the Amended Complaint, the Court found that these allegations did not support an

inference that the Wexford Defendants owned, possessed, or controlled the Hoyer sling. See


                                                 2
    Case 2:19-cv-00496 Document 49 Filed 05/14/20 Page 3 of 4 PageID #: 455



generally Wikimedia Found. v. Nat’l Sec. Agency, 857 F.3d 193, 208 (4th Cir. 2017) (quoting

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). Plaintiff now moves for reconsideration of this

Court’s judgment on that claim.

       Rule 54(b) of the Federal Rules of Civil Procedure governs reconsideration of interlocutory

orders and opinions. See Fayetteville Inv’rs v. Commercial Builders, Inc., 936 F.2d 1462, 1470

(4th Cir. 1991). This Court possesses “broad[] flexibility to revise interlocutory orders before

final judgment as the litigation develops and new facts or arguments come to light.” Carlson v.

Boston Sci. Corp., 856 F.3d 320, 325 (4th Cir. 2017) (citations omitted and emphasis removed).

This Court “may revise an interlocutory order under the same circumstances in which it may depart

from the law of the case: (1) a subsequent trial producing substantially different evidence; (2) a

change in applicable law; or (3) clear error causing manifest injustice.” Id. (alteration and internal

quotation marks omitted). “This standard closely resembles the standard applicable to motions to

reconsider final orders pursuant to [Federal Rule of Civil Procedure] 59(e), but it departs from

such standard by accounting for potentially different evidence discovered during litigation as

opposed to the discovery of new evidence not available at trial.” Id. (internal quotation marks

omitted); see Mayfield v. NASCAR, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (“A Rule 59(e) motion

may only be granted in three situations: (1) to accommodate an intervening change in controlling

law; (2) to account for new evidence not available at trial; or (3) to correct a clear error of law or

prevent manifest injustice.” (internal quotation marks omitted)).

       Notwithstanding the deficiency in the pleading, Plaintiff now contends that evidence

obtained during discovery supports the allegation that Wexford Defendants were responsible for

maintaining the Hoyer lift at issue and asks this Court to reinstate her premises liability claim.


                                                  3
    Case 2:19-cv-00496 Document 49 Filed 05/14/20 Page 4 of 4 PageID #: 456



(ECF No. 31 at 2.) Plaintiff has submitted portions of testimony elicited from three WVDOC

employees. Each witness testified that Wexford was solely responsible for inspecting the medical

equipment, including the Hoyer lift, at the facility. They further attested that the Hoyer lift was

used exclusively by Wexford. Plaintiff contends that, based on this testimony, a duty to inspect

can be inferred from the Amended Complaint as a critical component of maintenance, and,

ultimately, asks this Court to construe the Amended Complaint to conform with the evidence.

       While this newly established evidence does offer factual support for the element of duty

that was initially lacking in the Amended Complaint, Plaintiff cannot use a motion to reconsider

to take a second bite at the apple and craft a new or improved claim. See Mey v. Venture Data,

LLC, No. 5:14-cv-123, 2017 WL 10398567, at *2 (N.D. W. Va. July 6, 2017) (citing Wootten v.

Com. of Virginia, 2016 WL 4742336, at *3 (W.D. Va. 2016)). The more appropriate recourse to

cause the pleading “to conform to the evidence” would have been to move to formally amend it

pursuant to Federal Rule of Civil Procedure 15. However, Plaintiff has not done so.

       Accordingly, Plaintiff’s Motion to Reconsider, (ECF No. 30), is DENIED.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                             ENTER:         May 14, 2020




                                                4
